[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The defendant moves to dismiss the plaintiff's complaint on the ground that service was defective, and that the plaintiff's amendment to cure the defect in the complaint was improper.
The plaintiff filed a writ with a proper return date accompanied by a complaint with a different return date. General Statutes § 52-45a provides in relevant part that the writ of summons should describe, inter alia, "the court to which it is returnable, the return day and the date and place for the filing of an appearance." The statute does not require the complaint to contain this same information. Finding that the writ of summons contains the correct return date, the mistake of the return date in the complaint does not nullify the plaintiff's compliance with General Statutes § 52-45a. PNC Mortgage Corp.of America v. McGee, Superior Court, judicial district of Fairfield at Bridgeport, Docket No. 315064 (November 7, 1994, Hauser, J.) (12 Conn. L. Rptr. 673); Bowes v. Wilborn, Superior Court, judicial district of New Haven at New Haven, Docket No. 345627 (October 14, 1993, Hodgson, J.) (10 Conn. L. Rptr. 242).
Accordingly, the defendant's motion to dismiss the plaintiff's complaint for lack of jurisdiction is denied.
John J. Langenbach Judge, Superior Court